MEMORANDUM **
Tamara Mihailovna Tytarenko, a native of the former Soviet Union and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s decision denying her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the agency’s determination that, taking Tytarenko’s testimony as true, she failed to establish past persecution on account of a protected ground. Although official retaliation for whistleblowing may amount to persecution, the record here, does not compel such a conclusion. Cf. Grava v. INS, 205 F.3d 1177, 1181 (9th Cir.2000).
In her opening brief, Tytarenko fails to address, and therefore has waived any challenge to, the agency’s determination that she is ineligible for withholding of removal and CAT protection. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.